Metcalf, J.
The judge rightly ruled, at the trial, that the title deeds which the respondent gave in evidence did not convey to him the general right to flow the complainant’s land, without compensation, according as he might find necessary or convenient. Those deeds, so far as they relate to the right of flowing that land — if not void for uncertainty, as the complainant’s counsel insists — are exceedingly obscure. The utmost which they can be held to have conveyed is the right to flow so much of said land as was necessary for the benefit of the mill according to former grants and reservations of the original proprietors, and others in the vicinity of the mill. If such a right can be rendered certain, it can be done only by an examination of those grants and reservations. But they were not produced in evidence, and the reference to them, in the respondent’s title deeds, can have no legal effect in measuring the rights of these *245parties ; and the extent of the respondent’s right of flowing without compensation can therefore be ascertained only by usage or prescription — as to which the instructions given to the jury were not objected to by the respondent.
The jury were rightly instructed that, under the pleadings in this case, the burden was on the respondent to prove that he had a right to flow the complainant’s land, without making compensation, as high as he had flowed it. This instruction is entirely consistent with the decision in Nutting v. Page, 4 Gray, 581, cited by the respondent’s counsel to show that the instruction was wrong.
The other instructions conformed to the law, as it was held in Cowell v. Thayer, 5 Met. 253; Ray v. Fletcher, 12 Cush. 200; and Bolivar Manuf. Co. v. Neponset Manuf. Co. 16 Pick. 241.
The verdict is to stand, and a warrant will issue for the assessment of the complainant’s damages.